Citation Nr: 0207985	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of prostate cancer for the period from April 22, 
1997 through April 19, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision in March 1998 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana, which granted service connection for 
residuals of prostate cancer, evaluated as noncompensable 
from November 7, 1996. 

The case was previously before the Board in July 2000, at 
which time it was Remanded for additional record development 
and readjudication of the claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  

Pursuant to a September 2000 rating, a 100 percent evaluation 
was assigned until April 21, 1997, six months following 
completion of his last treatment.  Thereafter, the RO 
determined that residual disability was absent at that time, 
and a noncompensable evaluation was assigned effective from 
April 22, 1997.  Moreover, the prostate cancer has recently 
reoccurred, and a 100 percent evaluation was assigned 
effective from April 20, 2000.  Accordingly, inasmuch as a 
100 percent evaluation was assigned prior to April 22, 1997 
and also from April 20, 2000, the issue on appeal has been 
restyled as set forth on the first page of this decision.


FINDINGS OF FACT

1.  After initial treatment for prostate cancer in 1995, the 
veteran received Lupron treatment, with the last treatment 
administered on October 22, 1996.

2.  There is no competent evidence of residual voiding 
dysfunction, renal dysfunction, incontinence, impotence or 
urinary tract infection for the period at issue.

3.  The veteran had an elevated PSA reading on March 20, 
2000, signaling the recurrence of active prostate cancer 
pathology.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable evaluation 
for residuals of prostate cancer for the period from April 
22, 1997 through March 19, 2000 have not been met.  38 
U.S.C.A. §§ 1155, §§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, § 4.115a, Diagnostic Code 7528 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 

2.  The criteria for a total schedular disability evaluation 
for recurrence of prostate cancer for the period from March 
20, 2000 have been met.  38 U.S.C.A. §§ 1155, §§ 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
§ 4.115a, Diagnostic Code 7528 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the case here, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The facts in this case are not disputed.  The veteran was 
treated with radiation between September and November 1995 
for adenocarcinoma of the prostate.  Thereafter, he received 
Lupron treatment, with the last treatment administered on 
October 22, 1996.  A VA examination conducted in December 
1997 showed that the veteran had completed his treatment.  

Although the veteran was initially assigned a noncompensable 
evaluation for residuals of prostate cancer, pursuant to a 
September 2000 rating, a 100 percent evaluation was assigned 
until April 21, 1997, six months following completion of his 
last treatment.  Thereafter, the RO determined that residual 
disability was absent at that time, and a noncompensable 
evaluation was assigned effective from April 22, 1997.  As 
noted above, the prostate cancer has recently reoccurred, and 
a 100 percent evaluation was assigned effective from April 
20, 2000.  The RO indicated that the selection of that latter 
date was predicated on an April 20, 2000 treatment record 
that recorded an elevated PSA.  Accordingly, inasmuch as a 
100 percent evaluation was assigned prior to April 22, 1997 
and also from April 20, 2000, the remaining issue before the 
Board is the appropriate disability evaluation for the period 
between April 22, 1997 and April 19, 2000.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.115b. 

In the instant case, residuals of prostate cancer during the 
pertinent period are rated under 38 C.F.R. Part 4, Diagnostic 
Codes 7512-7528.  Under Diagnostic Code 7512, chronic 
cystitis including interstitial and all infectious and non-
infectious etiologies are rated as voiding dysfunction.  
Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if after the initial 6 month period, 
there has been no local recurrence or metastasis, residuals 
are rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.

During the pertinent period, there is no medical evidence of 
renal dysfunction, urinary tract infection, voiding 
dysfunction or any abnormal urinary frequency or impotence.  
In the absence of pertinent abnormality, the Board is of the 
opinion that a detailed recitation of the diagnostic criteria 
for disabilities thereunder would serve no constructive 
purpose.

The veteran was afforded a VA examination in December 1997, 
at which time, he reported that he had no significant voiding 
problems.  He was off hormonal treatment at that time.  There 
was no sexual dysfunction.  The disease was characterized as 
stable.

Outpatient treatment records from for the period from 
February 1998 to September 1999, likewise, reflect no 
pertinent complaints or clinical findings.  In fact several 
outpatient treatment records actually record PSA test results 
characterized as normal.  Clinical records from the 
University Medical Center in Lafayette, Louisiana document 
the expected range for a PSA test to be within 0.0 and 4.0.  
The Board also observes that the aforementioned April 20, 
2000 outpatient treatment record, which served as a basis to 
award a total schedular rating, reflects a PSA of 4.8; 
however, that report indicates the reading was actually 
obtained in March 2000.  The Board additionally notes that 
another outpatient treatment record, from April 25, 2000, 
fixes the PSA test that produced the reading of 4.8 as 
actually being performed on March 20, 2000.

Pursuant to Training Letter 00-02 (May 1, 2000), a 100 
percent evaluation is warranted for the duration of prostate 
cancer treatment with Lupron and for 6 months after cessation 
of such treatment.  Accordingly, a noncompensable evaluation 
was properly assigned from April 22, 1997 inasmuch as that 
date corresponded with six months after cessation of 
treatment.  It bears additional emphasis that the private 
treatment records for the period from cessation of treatment 
through 1999 reflect that the veteran's prostate cancer was 
essentially asymptomatic. 

However, inasmuch as the evidence also demonstrates that the 
veteran had an elevated or abnormal PSA on March 20, 2000, 
the Board is of the additional opinion that such date marks 
the recurrence of the veteran's prostate cancer, and the 
effective date for restoring the 100 percent evaluation 
should be adjusted accordingly.

In this case, there is no assertion and the Board has not 
identified any procedural deficiency vis-à-vis the revisions 
in ratings associated with the claim.  For example, the 
provisions of 38 C.F.R. § 3.105(e) can be disregarded as 
inapplicable to this case, inasmuch as a compensable rating 
for the period up until April 21, 1997 was not awarded until 
some years after treatment was initially completed.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any 
different award.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to increased evaluation for residuals of prostate 
cancer for the period from April 22, 1997 to March 19, 2000 
is denied. 

Entitlement to a total schedular evaluation for residuals of 
prostate cancer from March 20, 2000 is granted. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

